DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 5/28/2020. Claims 5-7 and 9-10 have been amended. Claims 1-4 and 8 have been cancelled. No new claims have been added. Therefore, claims 5-7 and 9-10 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2004/0089837) in view of Homann et al. (2009/0114865).
Regarding claim 5, Bauer discloses a valve body assembly comprising: a first valve body  portion (112; upper housing half) comprising: at least one intake valve port (actuators being positioned within the housing as shown in FIG. 1) to receive at least one intake valve actuator (10; Pneumatic valves with control elements or actuators for actuating the valves, can be of the electromagnetic type), at least one exhaust valve actuator (10, plurality of valves actuators see FIG. 1) and at least one exhaust valve port to receive the at least one exhaust valve actuator (actuators being positioned within the housing as shown in FIG. 1) (para. 0014);  a second valve body portion (13; lower conduit plate) including at least one vent valve actuator (10; plurality of valves actuators see FIG. 1)  and at least one vent valve port to receive said at least one vent valve actuator (actuators being positioned within the housing as shown in FIG. 1) (para. 0014) and a valve transfer plate (13, 14, 15; stacked plates) connecting said first valve body portion (at 15) and said second valve body portion (at 13), said transfer plate having a sealing surface for engaging said pintle heads (17, 18; openings are each connected to one of the flow conduits and are opened or closed by the valve elements of the valves) (para. 0014). While Bauer discloses that the valve actuators are can be of the electromagnetic type, Bauer does not disclose that the intake valve actuator, at least one exhaust valve actuator, and the at least one vent valve actuator each are solenoid valve actuators, each of the valve actuators comprising a solenoid valve pintle head, a spring in contact with said solenoid valve pintle head, and an electrical connection.
However, Homann teaches solenoid valve actuators comprising a solenoid valve pintle head (18a-c; seal of solenoid blocking passage 10a-c) (See FIG. 1a of Homan), a spring (spring preload on valve seats) in contact with said solenoid valve pintle head (see springs pushing down on to pintle heads in FIG. 1a of Homan) (para. 0028), and an electrical connection (17a-c; lead lines to control) (para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified each of the intake valve actuator, exhaust valve actuator, and vent valve actuator of Bauer to be a solenoid valve actuator comprising a pintle head, a spring, and an electrical connection as taught by Homann since solenoid valves are well known in the art for sealing openings for controlling flow through different passages to distribute fluids.
The modified device of Bauer does not specifically disclose that the valve transfer plate consists of a single plate. However, one of ordinary skill in the art at the time the invention was made would have found making the stacked plates of Bauer to be a single plate by making the plates integral with one another to be a matter of engineering design consideration and would have found it obvious to merge the plates into an integral piece as a single plate as it would reduce likelihood of unintended leak from between the plates and pressure is fully transferred in the correct routes. See MPEP 2144.04 (V) (B).
The modified device of Bauer clearly discloses a top and bottom (see FIG. 1 of Bauer) and wherein the valve transfer plate has opening through said valve transfer plate, said openings extending from said top surface to said bottom surface ( through holes openings 16-18, 20 and bore 26) (para. 0014).
Regarding claim 9, the modified device of Bauer discloses at least one fluid intake port to receive fluid from said first valve body portion (28; valve connection on upper housing half – valve connections allows connection to each valve supply) (para. 0013).
Regarding claim 10, the modified device of Bauer discloses at least one fluid vent port to vent fluid into said second valve body portion (28; valve connection on lower housing half – valve connections allows connection to each valve supply) (para. 0013).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2004/0089837) in view of Homann et al. (2009/0114865) as applied to claim 5 above and in further view of Bento et al. (2011/0220822).
Regarding claims 6 and 7, the modified device of Bauer has everything as claimed including the first and second fluid valve body portions, but does not discloses at least one silencer fluidly connected to said first and second valve body portion.
Bento teaches a valve body portion for routing fluid including at least one silencer (20; silencer coupled to exhaust port on the second plate) fluidly connected to (silencer is fluidly connected to both bodies depending on actuations of the valves) a first valve body (17; first plate) and a second valve body (18; second plate) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add to the modified device of Bauer at least one silencer that is fluidly connected to the first and second valve body portions as taught by Bento in order to muffle noises being released by the valve body assembly (Bento, para. 0039).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, and 5 of U.S. Patent No. 10,543,146. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 5, the only difference being claims 1 of pat. 146 including more limitations than claim 5 of the present application. Claim 1 of pat. 146 does not specifically disclose that the valve transfer plate consists of a single plate. However, one of ordinary skill in the art at the time the invention was made would have found making the stacked plates of Bauer to be a single plate by making the plates integral with one another to be a matter of engineering design consideration and would have found it obvious to merge the plates into an integral piece as a single plate as it would reduce likelihood of unintended leak from between the plates and pressure is fully transferred in the correct routes. See MPEP 2144.04 (V) (B).
Regarding claims 6 and 7, claims 4 and 5 of Pat. 146 has the same limitations.
Regarding claim 9 and 10, claim 1 of Pat. 146 has the at least one fluid intake port and the at least on fluid vent port are respectively recited as part of the first and second valve body portions, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapman et al. (2009/0112151), Takada et al. (2003/0193187), Ruchser (3,294,120), Porter et al. (6,694,809), Hayashi (2003/0226606), Herbert (2003/0226527), and Moreno (6,904,895), Hirota (5,996,369), Johnson (2002/0038671), and Silva (2006/0060254) all disclose well known concept of utilizing valve assembly manifolds/port arrays comprising a plurality of solenoid valve actuators controlling flow of fluid through a manifold/array of passages for controlling fluid flow through different ports on the assembly from inlet to different outlets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619